Citation Nr: 0839356	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-44 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression and/or bipolar 
disorder).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active duty from January 1973 to February 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was subsequently transferred to the RO 
in Phoenix, Arizona.  

The Board notes that in September 2005 correspondence the 
veteran withdrew the issues of entitlement to service 
connection for post-traumatic stress disorder, hiatal hernia, 
and a bilateral knee disorder from appellate status.  See 38 
C.F.R. § 20.204 (2008).  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2008.  A transcript of this proceeding is of 
record.  


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral foot 
disorder in a March 2002 rating decision and properly 
notified the veteran, who did not initiate an appeal of that 
decision.

2.  The March 2002 rating decision is the last final decision 
prior to the veteran's request to reopen her claim in May 
2004. 

3.  Evidence received since the March 2002 rating decision 
regarding the veteran's claim for service connection for a 
bilateral foot disorder is cumulative to, or redundant of, 
the evidence previously of record and does not raise a 
reasonable possibility of substantiating the claim.

4.  There is no evidence of an acquired psychiatric disorder 
to include depression and/or bipolar disorder in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's current psychiatric disorder 
with her period of service.


CONCLUSIONS OF LAW

1.  The rating decision of March 2002 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a bilateral foot 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for an acquired psychiatric disorder, 
to include depression and bipolar disorder, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the veteran claims 
that bilateral foot and psychiatric disorders are related to 
her service in the United States Navy from January 1973 to 
February 1973.  With regard to her claim for service 
connection for a bilateral foot disorder, she contends that 
she was treated for a bilateral foot disorder during service 
and eventually received a medical discharge as a result of 
this condition.  With regard to her claim for a psychiatric 
disorder, she notes that she was treated for several health 
problems during military service and gave birth to a still 
born baby boy seven months after her discharge from service.  
She argues that the medical treatment she received during her 
military service led to the still born death of her son which 
has, in turn, led to her many current psychological problems. 

Bilateral Foot Disorder

The veteran submitted an original claim for service 
connection for a bilateral foot disorder in March 2002.  The 
RO denied that claim in a March 2002 rating decision, finding 
that while there was evidence of a bilateral foot disorder in 
service, this disorder pre-existed service and there was no 
evidence of aggravation during the veteran's military 
service.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  Thus, the rating 
decision of March 2002 is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the March 2002 rating 
decision included the veteran's service treatment records, 
which shows complaints of a bilateral foot disorder during 
service.  Specifically, a February 1973 treatment report 
shows that after three weeks in service, the veteran was seen 
for bilateral foot pain complaints.  The diagnosis was pes 
planus, hallux valgus and metatarsus varus, bilateral and 
symptomatic.  An undated Medical Board Report shows that 
while the veteran denied any problems with her feet during 
her enlistment examination in January 1973, she later 
reported that she had always had problems with her feet, but 
that they became progressively worse since entering military 
service.  The Medical Board Report indicated that the 
veteran's bilateral foot disorder existed prior to enlistment 
and that the veteran did not meet the minimum requirements 
for enlistment.  She was discharged less than two months 
after entering military service with the reason of "enlisted 
in error."  Also of record were VA outpatient treatment 
reports dated from September 2000 to April 2001.  In 
particular, a February 2001 showed complaints of foot pain 
with an impression of bunions.        

In May 2004 the veteran filed a claim to reopen.  The RO 
denied this claim in October 2004 stating that the veteran 
had failed to submit "new and material evidence."  The 
veteran submitted a notice of disagreement (NOD) in November 
2004 and timely perfected an appeal.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in March 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in March 2002 was that the 
veteran's bilateral foot disorder pre-existed military 
service and there was no evidence of aggravation during 
service.  

The evidence received since the March 2002 denial consists of 
VA outpatient treatment records dated from September 2000 to 
January 2006 showing treatment for the veteran's bilateral 
foot disorder.  These newly submitted treatment records do 
not indicate that the veteran's current bilateral foot 
disorder was aggravated by her military service.  As this 
evidence does not relate (positively) to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  Moreover, the veteran's 
contentions that her bilateral foot disorder was aggravated 
by military service have not been substantiated by medical or 
other competent evidence.  The veteran is a layperson, and 
lacks medical training and expertise to render a competent 
opinion on a matter, such as the relationship between a 
current disability and her military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a bilateral foot disorder are not met.

Psychiatric Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases such as psychoses may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494.

The veteran's service treatment records are negative for 
psychiatric complaints in service.  Her January 1973 
enlistment examination showed a normal psychiatric system.  
Also, in her January 1973 "Report of Medical History" the 
veteran denied "depression or excessive worry" and 
"nervous trouble of any sort."  There is no separation 
examination of record.  An undated Medical Board Report did 
not include specific findings, but noted that physical 
examination was normal, except for the foot disorder.       

The earliest evidence of a psychiatric disorder is a VA 
outpatient treatment report dated in February 2001 in which 
the veteran complained of depression.  Subsequent VA 
outpatient treatment reports also show treatment for 
psychiatric disorders.  Specifically, an April 2004 VA 
outpatient treatment report shows a diagnosis of substance 
induced mood disorder; cocaine withdrawal and bipolar 
disorder not otherwise specified suspected, need further 
history and cooperation.  A July 2005 VA outpatient treatment 
report shows a diagnosis of bipolar disorder and major 
depression.   
.  
The Board finds that the preponderance of the evidence is 
against service connection for an acquired psychiatric 
disorder to include depression and/or bipolar disorder.  
First, there is no evidence of an acquired psychiatric 
disorder in service or within one year after service.  As 
above, the January 1973 enlistment examination showed a 
normal psychiatric system and the veteran denied "depression 
or excessive worry" and "nervous trouble of any sort" and 
there is no separation examination of record.  Furthermore, 
there is no evidence of an acquired psychiatric disorder 
until at least 2001, approximately 28 years after service.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence in the record that links any current 
psychiatric disorder to an incident of the veteran's active 
military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder 
to include depression and/or bipolar disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice was sent in March 2006 and the claim was 
readjudicated in a December 2006 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
to reopen as the duty does not arise until new and material 
evidence has been submitted.  VA need not conduct an 
examination with respect to the service connection claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence of an event in 
service and no competent evidence that suggests a causal link 
between the veteran's current psychiatric disorder and any 
incident of active duty.  Indeed, in view of the 28 year gap 
between the claimed disorder and active duty, relating the 
veteran's current psychiatric disorder to her service would 
be entirely speculative. Therefore, there is no duty to 
provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.






	(CONTINUED ON NEXT PAGE)



ORDER

The appeal seeking to reopen a claim of service connection 
for a bilateral foot disorder is denied.

Service connection for a psychiatric disorder (claimed as 
depression and/or bipolar disorder) is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


